Citation Nr: 0527067	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for service-connected 
fracture of humerus, radius and ulna, old healed, malunited, 
with post-traumatic osteoarthritis, right elbow, currently 
rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran reportedly had service from March 1945 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2002, a statement of the 
case was issued in April 2003, and a substantive appeal was 
received in June 2003.

In October 2005, a motion was granted to advance the 
veteran's appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2004). 


FINDING OF FACT

The veteran's service-connected fracture of humerus, radius 
and ulna, old healed, malunited, with post-traumatic 
osteoarthritis, right elbow is primarily manifested by pain 
with additional functional loss during flareups so as to more 
nearly approximate limitation of flexion to 40 degrees.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent (but no higher) for fracture of humerus, radius and 
ulna, old healed, malunited, with post-traumatic 
osteoarthritis, right elbow have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5206 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to an increased disability rating prior to 
enactment of the VCAA.  The veteran's appeal stems from a 
January 2002 rating decision which increased the disability 
rating to 40 percent.  In August 2003 and March 2004 VCAA 
letters were issued.  The VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in August 2003 and March 2004 
were not given prior to the first AOJ adjudication of the 
claim, the notices were provided prior to initial 
certification of the veteran's claim to the Board.  The 
contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are private 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran's 
representative claims that the VA examinations are inadequate 
for rating purposes because the veteran's claims folder was 
not made available to the VA examiners to review in 
conjunction with the examination.  Service connection for 
this disability was established effective November 24, 1970, 
and the veteran's claim for an increased rating was received 
in November 2000, constituting a span of 30 years since 
service connection became effective.  Based on the 
examination findings, the veteran's disability was increased 
to 40 percent disabling.  While the entirety of the veteran's 
medical history is relevant, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  From a review of the examinations, the 
examiners conducted the necessary tests, and provided an 
opinion regarding the current severity of the veteran's 
disability.  Thus, the Board finds that the examinations are 
sufficient for rating purposes, and further examination is 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right elbow disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco, 7 Vet. App. 55 at 58.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).

The veteran is right-handed, and is right elbow disability is 
current rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  For limitation of flexion of 
the forearm, major extremity, a 40 percent rating is 
warranted for flexion limited to 55 degrees, and a 50 percent 
rating is warranted for flexion limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.  For limitation of 
extension of the forearm, major extremity a 40 percent 
evaluation is warranted for extension limited to 100 degrees, 
and a 50 percent evaluation is warranted for extension 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

Service connection is in effect for right elbow disability 
rated 20 percent disabling from November 24, 1970.  In 
November 2000, the veteran filed a claim for an increased 
disability rating, and a January 2002 rating decision 
increased the evaluation assigned to 40 percent effective 
November 21, 2000.  In September 2002, the veteran filed a 
notice of disagreement with the disability rating assigned.  
It appears that the RO may have treated this submission as a 
claim for an increased disability rating, however, the 
veteran specifically stated that he was filing a "notice of 
disagreement" with the January 2002 rating decision.  As the 
notice of disagreement was received within one year of the 
issuance of the January 2002 rating decision, this 
constitutes a timely notice of disagreement.  38 U.S.C.A. 
§ 7105.  A January 2003 rating decision continued the 40 
percent disability rating.  As noted, the veteran perfected 
his appeal in June 2003.

A November 2000 certification from Dr. Mila F. Lingan-
Simangan states that the veteran had sought treatment for 
elbow and shoulder joint pain accompanied by numbness and 
swelling during cold weather for three years.  An x-ray of 
the elbow revealed osteoarthritic changes.

In February 2001, the veteran underwent a VA examination.  
The veteran complained of pain over the right elbow radiating 
to the right shoulder, wrist and hands.  He also reported 
numbness, pricking sensation over the shoulder, wrist, and 
hand, and claimed he had poor grip over his right hand.  He 
reported pain occurring almost daily, most severe during cold 
weather occurring three times a week lasting for 1 or 2 days.  
There was mild flexion deformity of the right elbow joint.  
On range of motion testing of the right forearm, forearm 
supination was 0 to 85 degrees, and 0 to 75 degrees during 
flare-ups.  Forearm pronation was 0 to 80 degrees, and 0 to 
70 degrees during flare-ups.  The diagnosis was healed 
impacted fracture, right proximal radius with post-traumatic 
arthritis.

In December 2002, the veteran was afforded another VA 
examination.  He reported right arm pain of moderate 
intensity, occurring daily, lasting for hours.  There was 
moderate functional impairment limiting right arm function.  
Right elbow was flexed at rest with pain on flexion and 
supination, pronation.  Right elbow was flexed at 40 degrees, 
muscles were able to move joint but were limited by pain and 
stiffness.  Muscles could not move elbow joint on flexion 
against full resistance.  On range of motion testing, the 
elbow was flexed at 40 degrees, and testing revealed the 
following:


Active
Passive
Flare-up
Pain
Right 
Elbow 
Flexion
40 - 60
40 - 70
40 - 45
At 60 - 
75
Right 
Forearm 
supinati
on
0 - 50
0 - 60
0 - 20
At 50 - 
60
Right 
Forearm 
pronatio
n
0 - 60
0 - 65
0 - 20
At 65

The diagnosis was healed fracture, right proximal radius and 
ulna with post-traumatic arthritis, deformity and limitation 
of motion, right elbow and increased stress, right humerus.  

A June 2003 certification from Dr. Lingan-Simangan reflects a 
diagnosis of ankylosis, right elbow joint.

A September 2003 certification from Dr. Lingan-Simangan 
reflects that in July 2003 the veteran complained of 
persistent swelling and tenderness for two weeks accompanied 
by limitation of movement at the right elbow for 10 days.

In June 2004, the veteran underwent another VA examination.  
The veteran reported on and off pain, right elbow, right arm 
and right forearm.  He reported moderate pain, 1 to 2 times 
per week, lasting for several minutes, aggravated by cold 
weather and bad movement.  On physical examination, there was 
palpable bony deformity, proximal and radial aspect of the 
right forearm with slight angulation.  There was no loose 
motion.  The right elbow was flexed at 30 degrees at rest.  
There were no findings of drainage, redness, or heat.  Range 
of motion testing reflected the following:


Active
Passive
Flare-up
Repetiti
ve Use
Pain
Right 
elbow 
flexion
30 - 50
30 - 90
30 - 40
30 - 50
30 - 90
Right 
forearm 
supinati
on
30 - 60
0 - 65
0 - 40
0 - 50
40 - 65
Right 
forearm 
pronatio
n
0 - 50
0 - 60
0 - 20
0 - 30
20 - 60

The examiner noted that limitation of motion was mainly due 
to resistance and pain in the joint, and there was no 
incoordination.  The diagnosis was healed fractures, right 
proximal radius and ulna, with post-traumatic arthritis, 
deformity and limitation of motion, right elbow.  The 
examiner opined that the veteran may be able to obtain and 
retain office employment with moderate to severe 
restrictions, but not on jobs which require lifting.

In January 2005, the veteran underwent a peripheral nerves VA 
examination.  The veteran claimed that due to his right elbow 
disability he could not sustain a grip, and that the right 
arm was weak and that he could only raise it up to the xyhoid 
level of his chest.  He denied any numbness or any other 
sensory abnormality.  On neurology examination, deep tendon 
reflexes were normoactive on left upper extremity, and 
hypoactive on the right upper extremity and both lower 
extremities.  On muscle strength testing, the examiner noted 
atrophy of the musculature on the right arm and forearm with 
a 2 out of 5 motor strength, and 4 out of 5 left upper and 
both lower extremities.  The examiner noted hypoesthesis on 
the right forearm and hand.  Cranial nerves were intact.  The 
examiner diagnosed peripheral neuropathy, and opined that the 
etiology of such disability was nutritional and metabolic.

It appears that active flexion is to approximately 50 
degrees.  However the June 2004 examiner appears to have 
reported flexion limited to 40 degrees during flareups.  The 
Board therefore finds that a 50 percent rating under Code 
5206 is warranted pursuant to DeLuca.  This is the highest 
rating available under this Code.  

In consideration of his complaints of pain radiating to his 
right shoulder, wrist, and hands, and complaints of numbness 
and poor grip of the right hand, the veteran underwent 
peripheral nerves testing.  Although a diagnosis of 
peripheral neuropathy was rendered, the etiology of such 
disability was nutritional and metabolic, not as a result of 
his service-connected right elbow disability.

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the elbow.  The 
Board finds, however, that a rating in excess of 50 percent 
is not warranted under any alternative provision.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right elbow disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  The 
medical evidence of record does not reflect any recent 
hospitalizations related to his disability.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
elbow disability is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.


ORDER

Entitlement to a 50 percent rating (but no higher) is 
warranted for service-connected fracture of humerus, radius 
and ulna, old healed, malunited, with post-traumatic 
osteoarthritis, right elbow.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


